J-A02011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: B.B., A MINOR                       :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
    APPEAL OF: T.H., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :     No. 886 WDA 2021

                   Appeal from the Order Entered July 7, 2021
       In the Court of Common Pleas of Bedford County Orphans' Court at
                        No(s): CP-05-DP-0000016-2021


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                           FILED: FEBRUARY 14, 2022

        Appellant, T.H. (“Mother”),1 appeals from the July 7, 2021 order that

found aggravated circumstances existed as to Mother and B.G. (“Father”) 2 and

ordered that no efforts be made by the Bedford County Children and Youth

Services (“BCCYS”) to preserve the family and reunify B.B. with Mother.3 We

affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   T.H. is the biological mother of B.B., a minor child born March 2021.

2 B.G. is the biological father of B.B. Father did not appeal the July 7, 2021
order and is not a party to this appeal.

3  An order finding aggravated circumstances is a collateral order, see
Pa.R.A.P. 313(b), and is immediately appealable as of right pursuant to
Pa.R.A.P. 313(a). See In re R.C., 945 A.2d 182, 184 (Pa. Super. 2008)
(stating that, an appeal of an order finding the existence of aggravated
circumstances is, “by definition[,] an appeal as of right from a collateral
J-A02011-22



       The trial court summarized the procedural history as follows:

       [BCCYS] took custody of B.B. upon discharge from the hospital
       following his birth. [] Prior to [B.B.’s] birth[,] both parents [] had
       extensive involvement with [BCCYS]. With regard to [Mother],
       she has an extensive history with mental health issues and
       instability in housing, which resulted in involuntary termination of
       her parental rights to two prior children. [Mother’s] parental
       rights to [one of her children] were involuntarily terminated by
       order dated February 9, 2018. On May 8, 2019, the [trial] court
       found aggravating circumstances existed with regard to [another
       of her children] and did not order reunification efforts. [Mother’s]
       parental rights to [this second child] were involuntarily terminated
       by order dated June 13, 2019. Father similarly has a history of
       involvement with Indiana County Children and Youth Services due
       to instability and inability to care for [his] other children, resulting
       in involuntary termination of his parental rights to [one of his
       children] on May 30, 2019.

       [B.B.] was adjudicated dependent on July [7], 2021, pursuant to
       42 Pa.C.S.A. § 6302(1) and (10). [The trial] court further found
       that sufficient evidence was presented to enter a finding of
       aggravating    circumstances,     pursuant     to   42    Pa.C.S.A.
       § 6341(c.1)[,] and [] ordered that no efforts are to be made to
       preserve the family and reunify the child with [Mother] and Father.

Trial Court Opinion, 8/26/21, at 1-2. This appeal followed.4
____________________________________________


[o]rder”); see also In the Interest of: A.D.-G., 263 A.3d 21, *26 n.4
(Pa. Super. 2021) (slip copy), appeal denied, 2021 WL 5104285 (slip copy);
Pa.R.A.P. 313(b) (defining a collateral order as “an order separable from and
collateral to the main cause of action where the right involved is too important
to be denied review and the question presented is such that if review is
postponed until final judgment in the case, the claim will be irreparably lost”);
Pa.R.A.P. 313(a) (stating that, “[a]n appeal may be taken as of right from a
collateral order of a trial court”).

4 Mother filed a concise statement of errors complained of on appeal, pursuant
to Pa.R.A.P. 1925(a)(2)(i), with her notice of appeal on August 2, 2021. The
trial court filed its Rule 1925(a) opinion on August 26, 2021.




                                           -2-
J-A02011-22



       Mother raises the following issue for our review:

       Whether the [trial] court erred [or] abused its discretion by failing
       to order [BCCYS] to make efforts to reunify the child with Mother
       [] as the record indicates visitation went well and reunification was
       warranted?

Mother’s Brief at 4.5

       Mother’s issue challenges the aggravated circumstances order issued as

part of the trial court’s dependency hearing and, specifically, the portion of

the order directing BCCYS to make no further efforts to preserve the family

and reunify B.B. with Mother.          Our standard and scope of review of such

dependency orders are as follows:

       The standard of review in dependency cases requires an appellate
       court to accept findings of fact and credibility determinations of
       the trial court if they are supported by the record, but does not
       require the appellate court to accept the [trial] court's inferences
       or conclusions of law. In re R.J.T., [] 9 A.3d 1179, 1190 (Pa.
       2010). We review for abuse of discretion. [In re L.Z., 111 A.3d
       1164, 1174 (Pa. 2015).]

       In dependency proceedings our scope of review is broad.
       Although bound by the facts, we are not bound by the trial court's
       inferences, deductions, and conclusions therefrom; we must
       exercise our independent judgment in reviewing the [trial] court's
       determination, as opposed to its findings of fact, and must order
       whatever right and justice dictate. [In re C.B., 861 A.2d 287,
       294 (Pa. Super. 2004), appeal denied, 871 A.2d 187 (Pa. 2005).]


____________________________________________


5 Mother extends her claim to include Father, asserting that, “the trial court
erred [or] abused its discretion by failing to order [BCCYS] to make efforts to
reunify the child with Mother and Father.” Mother’s Brief at 5 (emphasis
added). As stated supra, Father has not filed an appeal of the July 7, 2021
order. Therefore, we do not consider Mother’s issue as it applies to Father.


                                           -3-
J-A02011-22



In Interest of J.M., 166 A.3d 408, 416 (Pa. Super. 2017) (quotation marks

omitted, formatting modified).

       The Pennsylvania Juvenile Act, 42 Pa.C.S.A. §§ 6301-6375, which

governs dependency proceedings, provides that the trial court may adjudicate

a child dependent if the trial court finds, by clear and convincing evidence,

that the child meets the requirements of one or more of the ten criteria

enumerated at 42 Pa.C.S.A. § 6302.6 See 42 Pa.C.S.A. § 6341(a) (stating

that, “[a]fter hearing the evidence on the petition the [trial] court shall make

and file its findings as to whether the child is a dependent child”); see also

42 Pa.C.S.A. § 6341(c) (stating that, a finding of dependency must be

supported by clear and convincing evidence). Once the trial court finds a child

dependent, upon petition by the county agency, the trial court may find that

aggravated circumstances exist by clear and convincing evidence. 7 See 42

____________________________________________


6 “Clear and convincing evidence” is defined as evidence that is “so clear,
direct, weighty[,] and convincing as to enable the trier[-]of[-]fact to come to
a clear conviction, without hesitance, of the truth of the precise facts in issue.”
In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation and
original quotation marks omitted).

7 The Juvenile Act defines “aggravated circumstances” as any of the following
circumstances:

       (1) The child is in the custody of a county agency and either:

          (i) the identity or whereabouts of the parents is unknown
          and cannot be ascertained and the parent does not claim
          the child within three months of the date the child was taken
          into custody; or




                                           -4-
J-A02011-22



Pa.C.S.A. § 6341(c.1).          If the trial court determines that aggravated

circumstances exist, the trial court must determine “whether or not
____________________________________________


          (ii) the identity or whereabouts of the parents is known and
          the parents have failed to maintain substantial and
          continuing contact with the child for a period of six months.

       (2) The child or another child of the parent has been the victim of
       physical abuse resulting in serious bodily injury, sexual violence[,]
       or aggravated physical neglect by the parent.

       (3) The parent of the child has been convicted of any of the
       following offenses where the victim was a child:

          (i) criminal homicide under 18 Pa.C.S.[A.] Ch. 25 (relating
          to criminal homicide);

          (ii) a felony under 18 Pa.C.S.[A.] § 2702 (relating to
          aggravated assault), 3121 (relating to rape), 3122.1
          (relating to statutory sexual assault), 3123 (relating to
          involuntary deviate sexual intercourse), 3124.1 (relating to
          sexual assault)[,] or 3125 (relating to aggravated indecent
          assault).

          (iii) A misdemeanor under 18 Pa.C.S.[A.] § 3126 (relating
          to indecent assault).

          (iv) An equivalent crime in another jurisdiction.

       (4) The attempt, solicitation[,] or conspiracy to commit any of the
       offenses set forth in paragraph (3).

       (5) The parental rights of the parent have been involuntarily
       terminated with respect to a child of the parent.

       (6) The parent of the child is required to register as a sexual
       offender under Subchapter H of Chapter 97 (relating to
       registration of sexual offenders) or to register with a sexual
       offender registry in another jurisdiction or foreign country.

42 Pa.C.S.A. § 6302 (footnote omitted).




                                           -5-
J-A02011-22



reasonable efforts to prevent or eliminate the need for removing the child from

the home or to preserve and reunify the family shall be made or continue to

be made[.]” Id.; see also In re. L.V., 127 A.3d 831, 839 (Pa. Super. 2015)

(stating that, a trial court may end reasonable efforts to preserve and reunify

the family at its discretion).

        Here, Mother does not challenge the trial court’s order adjudicating B.B.

dependent pursuant to 42 Pa.C.S.A. § 6302(1) and (10)8 or the trial court’s

determination of the existence of aggravated circumstances. See Order of


____________________________________________


8   Section 6302 states, in pertinent part, that a child is dependent if the child

        (1) is without proper parental care or control, subsistence,
        education as required by law, or other care or control necessary
        for his physical, mental, or emotional health, or morals. A
        determination that there is a lack of proper parental care or
        control may be based upon evidence of conduct by the parent,
        guardian[,] or other custodian that places the health, safety[,] or
        welfare of the child at risk, including evidence of the parent's,
        guardian's[,] or other custodian's use of alcohol or a controlled
        substance that places the health, safety[,] or welfare of the child
        at risk;

                                           ...

        (10) is born to a parent whose parental rights with regard to
        another child have been involuntarily terminated under 23
        Pa.C.S.[A.] § 2511 (relating to grounds for involuntary
        termination) within three years immediately preceding the date of
        birth of the child and conduct of the parent poses a risk to the
        health, safety[,] or welfare of the child.

42 Pa.C.S.A. § 6302 (definition of “dependent child,” criteria 1 and 10).




                                           -6-
J-A02011-22



Adjudication and Disposition, 7/7/21, at 2; see also Mother’s Brief at 8

(stating, Mother “does not contest that she [] had her parental rights to

previous children terminated, which is the basis for the [trial] court’s

aggravated circumstances finding and dependency adjudication”).        Rather,

Mother asserts the trial court, upon finding the existence of aggravated

circumstances, abused its discretion in failing to preserve and reunify the

family because Mother “has demonstrated a willingness to cooperate with

[BCCYS] and [has] shown progress in the short time she had been asked to

engage with recommended services.” Mother’s Brief at 8. Mother summarizes

her argument as follows:

       [Mother] has struggled in some areas of her life, but has already
       demonstrated some success at conditions leading to dependency
       of her child.[9] She has already been successful at addressing her
       substance use, which was a major roadblock to success in her
       previous dependency cases.[10] And while she is going to need to
       work at learning parenting skills, she was already progressing in
       the short time between the adjudication hearings.[11] She knows

____________________________________________


9Mother admits to previously using methamphetamine and cocaine and using
oxycodone for pain related to an automobile accident in 2018, which she
continued to take from the time it was prescribed until her admission to a
psychiatric hospital in May 2021. Mother’s Brief at 10-11. Since May 2021,
Mother asserts that she has made no threats or attempts at self-harm. Id. at
11.

10 Mother asserts that since May 2021, she “has taken the initiative herself to
attend [a] drug counseling program[.]” Mother’s Brief at 11.

11 Mother acknowledges that “she initially needed instruction regarding basic
skills such as feeding and holding the child” but that, after two months of
working with a family preservation caseworker, she “was now able to prepare



                                           -7-
J-A02011-22


       what she has to do, and agreed to do whatever services are
       necessary.[12]

Id. at 11-12.

       Upon finding the existence of aggravated circumstances, the trial court

explained its reasoning for ordering BCCYS to forgo further efforts to preserve

and reunify the family as follows:

       The [trial] court heard testimony at adjudication hearings held on
       June 1, 2021, and July 6, 2021. [BCCYS] entered evidence that
       the parents continue to demonstrate instability in the areas of
       parenting skills, housing[,] and failing to prioritize mental health
       treatment. The [trial] court heard testimony from [] a mental
       health therapist from the local office of the Department of
       Behavior Health Services[ “DBHS,” who treated Mother’s mental
       health issues.     The mental health therapist] testified as to
       [Mother’s] multiple missed appointments, despite numerous calls
       and reminders. This demonstrated [Mother’s] lack of commitment
       and consistency in availing herself of the offered mental health
       services. Of particular concern to the [trial] court was [Mother’s]
       suicide attempt on May 6, 2021. []

       The [trial] court also heard evidence from [] a family preservation
       caseworker with over [10] years of experience in providing
       reunification services to families.      [The family preservation
       caseworker] testified at the June 1, 2021[] adjudication hearing
       that she had been supervising visits for the family for the past
       month and had strong concerns about the parents and their
       interactions with the child. The parents failed to prioritize visits
       with the child. The parents overslept and were late to a visit.
       Additionally, another visit was missed due to a lack of
____________________________________________


a bottle appropriately without supervision[] and demonstrated improvement
with handling the child.” Mother’s Brief at 9-10.

12Mother states that “she knows it means being clean from drugs and alcohol,
showing her son love and affection, holding him and feeding him, and building
confidence in herself each time she visits.” Mother’s Brief at 10 (brackets
omitted).


                                           -8-
J-A02011-22


       transportation, which prompted the [family preservation]
       caseworker to provide transportation for subsequent visits. [The
       family preservation caseworker] also testified as to concerns
       about [Mother’s] interactions with the child during the supervised
       visits, in that [Mother] lacked even the most basic parenting skills.
       [Mother] fell asleep while holding the baby, failed to support the
       baby's head, needed help in measuring the bottles[,] and[,]
       overall[, failed] to focus on the child. [The family preservation
       caseworker] noted that the parents have a pleasant demeanor and
       expressed a desire to reunite with the child.

       At the July 6, 2021[] hearing, [the family preservation
       caseworker] provided an update as to the visits that occurred
       since the first hearing. [The family preservation caseworker]
       testified that the parents were engaged better with the child and
       that [Mother] demonstrated some improvement in parenting skills
       since the last hearing. There continues to be instability in housing
       and unaddressed mental health issues. She further testified that
       [Mother’s] parenting abilities are not sufficient for return of the
       child.

       [A] caseworker with [BCCYS] also provided testimony as to the
       history of the parents with regard to other children. The [trial]
       court notes that [Mother] had her parental rights involuntarily
       terminated to not one, but two children in the three [] years prior
       to the birth of the instant child.[13] [The BCCYS caseworker]
       testified that [Mother] was not compliant in her outpatient mental
       health treatment.      [Mother] missed multiple mental health
       counseling appointments with DBHS[,] as well as missed sessions
       with her group drug counseling [program].

       [Mother] testified that she can't remember to make the
       appointments and[,] at times, does not have a phone. In her
       testimony, [Mother] addressed the May 2021 suicide attempt.
       [Mother] testified that she was in pain and under stress and
       admitted that [Father] had to pull oxycontin pills out of her mouth.
____________________________________________


13 More accurately, we note that Mother’s parental rights to only one of her
other children were terminated in the three years prior to B.B.’s birth, which
occurred in March 2021.         Specifically, Mother’s parental rights were
terminated as to one of her children in June 2019, nine months prior to B.B.’s
birth. Mother’s parental rights were terminated to her other child in February
2018, three years and one month prior to B.B.’s birth.


                                           -9-
J-A02011-22


       While the [trial] court recognize[d] that [Mother] is now employed
       and[,] as of the July 6, 2021[] hearing, had attended some mental
       health counseling appointments, the [trial] court continue[d] to
       harbor strong concerns as to the lack of consistency in mental
       health treatment, lack of stability in the area of housing[,] and the
       overall parenting abilities of [Mother]. While the [trial] court
       note[d] that [Mother] displayed some improvement in parenting
       skills in the month between the two hearings, the [trial] court
       remain[ed] gravely concerned as to the safety of the child due to
       [Mother’s] overall inconsistency in treatment and instability in
       housing. The very young age of the child [was] of particular
       relevance to the [trial] court.

       While family preservation remains one of the primary purposes of
       the Juvenile Act, the child's safety and health must supersede all
       other considerations. The focus of dependency proceedings is on
       the child. Safety, permanency[,] and the well-being of the child
       must take precedence over all other considerations, including the
       rights of the parents. In this case, the [trial] court focused on the
       safety, well-being[,] and right to permanency for this very young
       child, rather than Appellant's hopes of improving her situation at
       some vague point in the future.

Trial Court Opinion, 8/26/21, at 3-6 (extraneous capitalization, citation,

quotation marks, and footnote omitted).14

       In sum, the trial court found, and the record supports, that the

discontinuation of family preservation and reunification efforts was in the best

interests of the child because of: (1) Mother’s instability of parenting, including

____________________________________________


14 Both BCCYS and the guardian ad litem appointed to represent the best
interests of B.B. filed briefs in support of the trial court’s aggravated
circumstances order. In sum, both parties assert that the trial court had broad
discretion in deciding to forgo family preservation and reunification efforts and
that, based upon Mother’s mental health issues, housing instability, and lack
of an appropriate level of parenting skills, despite Mother being offered
services and skills training, the trial court’s decision to forgo preservation and
reunification efforts was in the best interests of B.B. See BCCYS’s Brief at
4-11; see also Guardian Ad Litem’s Brief at 4-14.


                                          - 10 -
J-A02011-22



both her limited parenting skills and failure to prioritize the child’s needs, (2)

Mother’s instability of housing, and (3) Mother’s failure to prioritize her mental

health treatment. A therapist from the Bedford County DBHS testified that

Mother participated in her initial in-take appointment and one subsequent

appointment.     N.T., 6/1/21, at 11.         Mother was seeking therapy for

depression, increased anxiety, problems with family, and the development of

coping skills. Id. at 14. The therapist stated that Mother missed her third

appointment and, although Mother was not discharged from the services

program as of the June 1, 2021 hearing, she never rescheduled or participated

in any additional therapy appointments. Id. at 12, 14.

      A family preservation caseworker with BCCYS, who had, at the time,

more than ten years of experience, stated that, as of the June 1, 2021 hearing,

she had supervised and coached Mother in parenting skills during her weekly

visits with B.B. for a little over one month.       Id. at 21-22.    During this

one-month period, Mother missed one of her weekly visits due to lack of

transportation, and BCCYS agreed to provide transportation services to Mother

so she could attend her future weekly visits.          Id. at 22.     The family

preservation caseworker testified that after working with Mother during three

supervised visitation sessions, her concerns remained that: (1) Mother did not

prioritize the needs of the child, as demonstrated by Mother being tired and

falling asleep during visits, her oversleeping and being late for visits, and

BCCYS having to wait for Mother to become available for her scheduled

transportation to the visits; (2) Mother needed assistance with basic parenting

                                     - 11 -
J-A02011-22



tasks, such as preparing a bottle; (3) Mother needed to be reminded to hold

and support the infant child’s head while holding him; and (4) Mother

continued to exhibit mental health issues, including being unable to focus on

the child during the visit. Id. at 23-25. When asked if further reunification

efforts would be successful, the family preservation caseworker stated, “It

would be difficult to say, but it definitely would take some time, really working

from the ground up on learning those very, very basic parenting skills.” Id.

at 24. The family preservation caseworker stated that, in her opinion, Mother,

at this point, lacked basic parenting skills.    Id.   The family preservation

caseworker did acknowledge that Mother had a pleasant disposition during the

visits, accepted the parenting-skills coaching that was provided to her, and

expressed a desire to reunite with the child. Id. at 26-27.

      At the July 6, 2021 hearing, the family preservation caseworker testified

that Mother had participated in additional supervised weekly visits since the

prior hearing. The family preservation services provider stated, that during

the interval between the two hearings, Mother “has made a bottle, done so

appropriately, with some supervision[,] and can make one now without

supervision.”   N.T., 7/6/21, at 5-6.     The family preservation caseworker

further stated that Mother learned to burp the infant child and that they were

still working on Mother gaining more confidence in handling the child and

understanding how much force she can use when handling the child. Id. at

6.   Overall, the family preservation caseworker acknowledged that Mother

“has demonstrated some improvements.” Id. When asked if Mother could

                                     - 12 -
J-A02011-22



safely take care of the child at this point, the family preservation caseworker

stated, “At this point in time, no, because [she does] not even have [her] own

residence or a residence [where she] can permanently reside.”        Id. at 9.

Ultimately, the family preservation caseworker expressed,

       I don’t believe my concern is necessarily regarding [Mother’s]
       ability to make a bottle, burp the baby, hold the baby, feed [the
       baby]. My concern is surrounding the outside dynamics, which
       would be addressing mental health [and having] a safe residence.
       Those are the issues that, I believe, would need long term
       attention and consistency in order to best meet the child’s
       needs.

Id. at 10.

       A BCCYS caseworker testified that, as of the July 6, 2021 hearing,

BCCYS was unaware of where Mother was living and that, although Mother

purported to be staying with a friend, BCCYS did not know who that friend

was or where the residence was located. Id. at 13. The caseworker detailed

Mother’s emergency room admission in May 2021, pursuant to 50 P.S. § 7302,

for concerns of suicidal ideations, which were predicated upon Father

removing several oxycodone pills from Mother’s mouth.15 Id. at 17; see also

____________________________________________


15 Section 7302 of the Pennsylvania Mental Health Procedures Act sets forth
the procedures and protections surrounding the involuntary emergency
examination and treatment of a person as authorized by, inter alia, a physician
“or other authorized person who has personally observed conduct showing the
need for such examination.” 50 P.S. § 7302. Under Section 7302, a person
may be examined to determine the need for emergency treatment if, inter
alia, there is evidence the person attempted suicide and there is a reasonable
probability of suicide unless adequate treatment is afforded the person. Id.;
see also 50 P.S. § 7301(b)(2)(ii).


                                          - 13 -
J-A02011-22



BCCYS Exhibit #2. The inpatient evaluation and progress form stated that

Mother admitted to writing a note prior to her emergency room admission but

that Mother denied the note discussed ideations of suicide or self-harm. N.T.,

7/6/21, at 17; see also BCCYS Exhibit #2.

      Upon review of the record, we discern no abuse of discretion in the trial

court’s order directing BCCYS to forgo future efforts to preserve the family

unit and reunify B.B. with Mother.           The record shows that Mother

demonstrates only very basic parenting skills, having only cared for the child

under supervised conditions, that instability of housing remains an issue, and

that Mother’s mental health issues continue with only minimal efforts to

address them.    Although Mother promises to continue her efforts to learn

parenting skills, address her substance abuse and mental health issues, and

overcome her other life struggles, the focus of the Juvenile Act is not on the

rights of the parents but, instead, on a child’s safety, permanence, and

well-being, which must take precedence over a parent’s promises to do better.

See In re R.P., 957 A.2d 1205, 1219 (Pa. Super. 2008); see also C.B., 861

A.2d at 295 (Pa. Super. 2004) (stating, “the health and safety of the child

supercede all other considerations”). Pennsylvania courts are ever-mindful

that “[a] child has a right to a stable, safe, and healthy environment in which

to grow, and the child's life simply cannot be put on hold in the hope that the

parent will summon the ability to handle the responsibilities of parenting.” In

re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (citation and original

quotation marks omitted).

                                    - 14 -
J-A02011-22



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 02/14/2022




                          - 15 -